       Case 1:15-cv-00382-HSO-JCG Document 297 Filed 11/14/18 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

DOUGLAS HANDSHOE                                                          PLAINTIFF

V.                                      CIVIL ACTION NO. 1:15-CV-382-HSO-JCG

VAUGHN PERRET, et al.                                                  DEFENDANTS

                    AMENDED CASE MANAGEMENT ORDER

        BEFORE THE COURT is Counterclaimant Charles Leary’s remaining claims

against Counter-Defendant Douglas Handshoe. Handshoe has answered (ECF No.

296). The Case Management Order will be amended as follows:

  I.    Dispositive and Daubert-type must be filed on or before December 14, 2018.

        Motions may only concern Leary’s remaining counterclaims for “(1) malicious

        prosecution; (2) misrepresentation under 17 U.S.C. § 512(f), related to the

        ‘late January, 2016,’ counter-notification sent to Amazon Web Services; and

        (3) copyright infringement” (ECF No. 293).

 II.    The Pretrial Conference is reset to January 22-24, 2019, at 9:00 a.m. in

        Gulfport Mississippi, before United States District Judge Halil S. Ozerden.

III.    The bench trial is reset to a three-week trial calendar beginning on February

        4, 2019, at 9:00 a.m. in Gulfport, Mississippi, before United States District

        Judge Halil S. Ozerden.

        SO ORDERED, this the 14th day of November, 2018.


                                         s/ John C. Gargiulo
                                         JOHN C. GARGIULO
                                         UNITED STATES MAGISTRATE JUDGE
